 In the Matter of JOHN A.ROEBLING'SSONS COMPANYandSTEELWORKERSORGANIZINGCOMMITTEE,LOCALS 2110 AND 2111, AFFILIATEDWITH THE C. I. O.CaseNo. R-2464.-Decided`April 21, 1941Jurisdiction:wire manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulated that Company refused to recognize the union until such time as it hasbeen certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceworkers, excluding foremen, assistant foremen, guards, and salaried personnel, -at the Trenton, New Jersey, and -Roebling, New Jersey, plants owned andoperated by the Company, and further excluding locomotive engineers, firemen,bostlers, conductors and brakemen employed at the Roebling, New Jersey,plant ; stipulation as to.Practiceand ProcedureLabor organization previously found to be employer-dominated by theBoard denied the right to intervene although the Board's decision respectingsuch organization still pending before the U. S. Circuit Court.StevensandLee,of Reading, Pa., byMr. Harry W. LeeandMr.William R. Lessig,for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for the S. W. O. C.Mr. H. Collin MintonandMr. Arthur S. Lane,of Trenton, N. J.,for the R. E. A.Mr. Louis S. Penfield,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 25, 1941, 'Steel Workers Organizing Committee, Locals2110 and 2111, affiliated with the C. I. O., herein called the S. W. O. C.,filed with the Regional Director for the Fourth Region (Philadel-phia, Pennsylvania) a petition, and on April 5, 1941, an amendedpetition alleging that a question affecting commerce, had arisen con-cerning'the representation of employees of John A. Roebling's SonsCompany, Trenton, New Jersey, herein called the Company, and31 N. L. R B, No. 23.160- JOHN A. ROEBLING'S SONS COMPANY161requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On April 5, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized- the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On April 4, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theS.W. O. C. Pursuant to notice, a hearing was held on April 8,1941, at Trenton, New Jersey, before Samuel G. Zack, the TrialExaminer duly appointed by the Chief Trial Examiner.On April 7, 1941, Roebling Employees Association, Inc., hereincalled the R. E. A., which had not been served with a notice of hear-ing, lodged with the Board a petition to intervene in these proceed-ings.The R. E. A. appeared at the hearing and moved: (1) for anadjournment to permit it to become a party to this proceeding and tohave time to present its case; (2) that it be permitted to intervene andto have its name appear on the ballot in these proceedings; and (3)that any election to be conducted be delayed until such time as theUnited States Circuit Court of Appeals for the Third Circuit hasissued a decision in a case involving the Company and the R. E. A.now pending before it.'The Trial Examiner denied these motions.'The Company and the S. W. O. C. were represented' by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on othermotions and on'objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are, herebyaffirmed.1On November10, 1939, theBoard issued a Decision and Orderin Case No. C-860 in-volving employeesof the Companyinwhich it found that the Company was engaging inunfair labor practices within the meaning of Section 8(1) and(2) of the Actand orderedthe Companyto cease and desist fromsuch practices and to withdrawall recognition fromand completely disestablish the R. E. A. as a representative of its employeesfor collectivebargaining purposes.Thereafter the Board sought to enforce its Order in the United StatesCircuit Courtof Appealsfor the ThirdCircuit, andthe Companysought a review of suchOrder before the same Court.The case was argued beforethe Courton March 3,1941, andhas been set for a re-hearing onApril 21, 19411SeeMatter of Bethlehem Steel Corporation,Bethlehem Steel Company,and South Buf-falo Railway CoandSteelWorkers Organizing Committee,Local Union 1024, C. 1. 0.,30 N. LR B. 1006 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANY--John, A. Roebling's Sons Company, a New Jersey, corporation, isengaged in business at Trenton, New Jersey, and Roebling, NewJersey, in the manufacture of wire, wire rope, cold rolled flat wire,and, insulated copper wire.The principal raw materials used by theCompany- are pig and scrap iron, lead, rubber, copper, tin, ferro-manganese, cotton, silk, and zinc.Normally 80 per cent of these rawmaterials are shipped to the New Jersey plants from foreign coun-tries and from States -of the United States other than the State ofNew Jersey.' Normally approximately 90 per cent of the finishedproducts manufactured at'the New Jersey plants valued in excess of$22,000,000 are shipped by the Company to States outside of theState of New Jersey and to foreign countries.The Company admitsthat it is engaged in interstate commerce within the meaning of theAct.H. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, Locals 2110 and 2111, is alabor organization affiliated with the Congress of Industrial Organ-izations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and- the S. W. O. C. stipulated at the hearing thatthe Company refi<ised and refuses to recognize the, S. -W. O. C. asthe statutory representative of its employees until such time as theUnion has been certified by the Board as such representative.A statement of the Regional Director introduced into evidenceshows that the Union represents a substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate.3We find that a question has arisen concerning the representationof employees of the Company..''The Regional Director stated that the S.W.- O. C. submitted 4,074 membership applica-tion cards, all dated between April 1, 1937,and April 3,1941, with the exception of 121-which fire undated ; that a majority of said cards bear dates during the years 1940 and1941: that the signatures affixed to 3,280 cards appear to be genuine original signaturesand that 20 cards bear the names of applicants printed thereon ; that 3,280 signed cardsand 20 printed cards bear the signatures or printed names of persons whose names appearon the pay-roll list submitted by the Company.Three hundred twenty-six application cardsbear the names of persons who signed two or more application cards on various dates.Where duplicates appear, only one card for each employee is included in the tabulation.There are 401 cards bearing the names of persons who do not appear on the pay-roll listsubmitted by the Company,and such pay-roll list contains the names of 4,267 persons. JOHN A. ROEBLING'S SONS COMPANY163IV.THEEFFECT OF THE--QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find -that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to'lead to labor disputes burdening and obstructing commerceand-the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceworkers, excluding foremen, assistant foremen, guards, and salariedpersonnel, at the Trenton,. New Jersey, and Roebling; New Jersey,plants owned and operated by the Company, and further excludinglocomotive engineers, firemen, hostlers, conductors and brakemen em-ployed at the Roebling, New Jersey, plant, constitute a unit appro-priate for the purposes of collective bargaining.We find that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The S. W. 0. C.requests that if an election should be held the pay-roll date fordetermining the eligibility of voters should be February 22, 1941,inasmuch as subsequent to this date a group of employees of the Com-pany were laid off. The Company requests a current pay-roll datefor determining the eligibility of voters.The record shows that,em-ployees were laid off because the Company discontinued the manu-facture of certain, steel nets and that it does not contemplate theresumption of such manufacture in- the future and considers theseemployees ' to be permanently laid off with no expectancy of futureemployment.We are of the opinion that the interests of all partieswill be best served by selecting the pay-roll date nearest to April 8,1941, the date of the hearing herein.Accordingly, we shall directthat those eligible to vote in the election shall be the employees inthe appropriate unit who were on the Company's pay roll nearestto April 8, 1941, subject to such limitations and additions -as are setforth in our Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :441543-42-yol 31--] 2 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW-1.A question affecting commerce has arisen concerning the repre-sentation of employes of John A. Roebling's Sons Company, Trenton,New Jersey, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act..2.All production and maintenance workers, excluding foremen,assistant foremen, guards, and salaried -personnel, in the Trenton,New Jersey, and Roebling, New Jersey, plants owned and operatedby the Company, and further excluding locomotive engineers, fire-men, hostlers, conductors, and brakemen employed at the Roebling,New Jersey, plant of the Company, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act..DIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of ' NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith John A. Roebling's Sons Company, Trenton, New Jersey, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance workersemployed at the Trenton, New Jersey, and Roebling, New Jersey,plants of the Company, whose names appear on the Company' payroll nearest to April 8, 1941, including _employees, who did not workduring such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding foremen, assistant foremen, guards,and salaried personnel, in the Trenton, New Jersey, and Roebling,New Jersey, plants, and locomotive engineers, firemen, hostlers, con-ductors, and brakemen, at the Roebling, New Jersey, plant, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Steel Workers Or-ganizing Committee, Locals 2110 and 2111, affiliated with the C. I. 0.,for the purposes of collective bargaining.-